WAIVER TO CREDIT AGREEMENT
LASALLE RETAIL FINANCE


 
Date:  June 5, 2008
 


 
THIS WAIVER TO CREDIT AGREEMENT (this “Waiver”) is made to the Credit Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of July 2, 2007 by and among:
 
AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor by merger to
American Apparel, Inc.)), a California limited liability company, as agent for
itself and the other Borrowers party thereto (in such capacity, the “Lead
Borrower”);
 
THE BORROWERS now or hereafter party to the Credit Agreement;
 
THE FACILITY GUARANTORS now or hereafter party to the Credit Agreement;
 
LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as administrative
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties;
 
LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as collateral
agent (in such capacity, the “Collateral Agent”, and together with the
Administrative Agent, individually an “Agent” and collectively, the “Agents”)
for its own benefit and the benefit of the other Credit Parties;
 
WELLS FARGO RETAIL FINANCE, LLC, with offices at One Boston Place, 19th Floor,
Boston, Massachusetts 02108, as collateral monitoring agent (in such capacity,
the “Collateral Monitoring Agent”) for its own benefit and the benefit of the
other Credit Parties;
 
the LENDERS party to the Credit Agreement; and
 
LASALLE BANK NATIONAL ASSOCIATION, a national banking association with offices
at 135 South LaSalle Street, Chicago, Illinois 60603, as Issuing Bank;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


1

--------------------------------------------------------------------------------




BACKGROUND


A.           Reference is made to that certain Waiver and Consent to Credit
Agreement dated as of May 16, 2008 (the “May 2008 Waiver”) entered into by and
among the parties hereto, pursuant to which, among other things, the Loan
Parties agreed to enter into, by May 31, 2008, each in form and substance
satisfactory to the Agents and each Lender in their discretion, (i) an amendment
to the Credit Agreement and related documents (collectively, the “Fourth
Amendment Documents”), which Fourth Amendment Documents may, among other things,
(a) effect a joinder by American Apparel, Inc. (f/k/a Endeavor Acquisition
Corp.) to the Loan Documents, whereby American Apparel, Inc. (f/k/a Endeavor
Acquisition Corp.) shall become a Facility Guarantor thereunder, and (b) delete
certain financial performance covenants, including, without limitation, the
financial performance covenant relating to Capital Expenditures, in each case in
accordance with the Summary of Terms and Conditions set forth as Exhibit B to
the May 2008 Waiver, and (ii) an amendment to the Pledge Agreement, pursuant to
which, among other things, the parties thereto shall amend Schedule I thereto to
include all Subsidiaries in existence as of the date of such
amendment.  Pursuant to the May 2008 Waiver, the failure of the Loan Parties to
enter into the Fourth Amendment Documents by May 31, 2008 constitutes an Event
of Default under the Credit Agreement.


B.           The Loan Parties have failed to enter into the Fourth Amendment
Documents by May 31, 2008 (such failure, the “Specified Event of Default”).


C.           In light of the foregoing, the Lead Borrower has requested that the
Agents and the Required Lenders waive the Specified Event of Default.  The
Agents and the Required Lenders are willing to waive the Specified Event of
Default, on the terms and conditions set forth herein


Accordingly, it is hereby agreed as follows:


1.
Waiver of Specified Event of Default.  The Agents and the Required Lenders
hereby waive the Specified Event of Default.  The Loan Parties acknowledge and
agree that:

 
 
(a)
The foregoing waiver is a one-time waiver and shall not be deemed to constitute
a waiver of any other Event of Default or a waiver of any other requirement of
the Credit Agreement or any other Loan Document (including, without limitation,
the May 2008 Waiver) with respect to any other circumstance.

 
 
(b)
The consent and waiver provided above shall not take effect upon the execution
of this Agreement, and shall only take effect upon satisfaction of each and all
of the requirements of Section 2, below.

 
2.
Conditions to Effectiveness.  The Waiver provided in Section 1 above shall be
effective as of the date hereof upon the fulfillment of the following conditions
precedent:

 
 
(a)
All actions on the part of the Loan Parties necessary for the valid execution,
delivery, and performance by the Loan Parties of this Waiver shall have been
duly and effectively taken.

 
2

--------------------------------------------------------------------------------


 
 
(b)
The Administrative Agent shall have received an original copy of this Waiver
duly executed and delivered by the Loan Parties, the Agents, and the Required
Lenders.

 
 
(c)
The Administrative Agent shall have received, for the ratable benefit of the
Lenders executing this Waiver, a waiver fee in the amount of $75,000.00, which
shall be fully earned on the date hereof and shall not be subject to refund or
rebate in whole or in part under any circumstance.  The Administrative Agent is
hereby authorized to make a Credit Extension to pay the waiver fee.

 
 
(d)
The Administrative Agent shall have received reimbursement from the Loan Parties
for all reasonable costs, expenses, and legal fees incurred by the
Administrative Agent through June 5, 2008 in connection with the negotiation,
preparation, and execution of this Waiver.  Provided that the Administrative
Agent shall have notified the Lead Borrower of the amount of such costs,
expenses, and legal fees incurred through such date, the Administrative Agent is
hereby authorized to make a Credit Extension to reimburse the Administrative
Agent for such costs, expenses, and legal fees.  Each of the Loan Parties
acknowledges and agrees that additional statements for all reasonable costs,
expenses, and legal fees incurred by the Administrative Agent in connection with
the negotiation, preparation, and execution of this Waiver for periods after
June 5, 2008 will be rendered and paid as set forth in the Credit Agreement.

 
3.
Amendment; Joinder; Pledge; Alternate Sources of Funding.

 
 
(a)
Each Loan Party hereby agrees to take all commercially reasonable actions that
are necessary or advisable to enable such Loan Party to enter into, by June 20,
2008, an amendment to the Credit Agreement (the “Fourth Amendment”) and related
documents (together with the Fourth Amendment, collectively, the “New Fourth
Amendment Documents”).  Such Fourth Amendment shall be substantially in the form
of Exhibit A annexed hereto (or with such other changes as are mutually agreed
upon by the Lead Borrower, the Agents and the Lenders in their
discretion).  Such other Fourth Amendment Documents shall, among other things,
amend and restate each of the Pledge Agreement, the pledge agreement entered
into on December 28, 2007 by the Parent and the Collateral Agent, the Facility
Guaranty, and the Guarantee entered into on December 28, 2007 by the Parent for
the benefit of, among others, the Agents.  Each of the New Fourth Amendment
Documents shall be in form and substance satisfactory to the Agents and each
Lender in their reasonable discretion.  The failure of the Loan Parties to enter
into the New Fourth Amendment Documents by June 20, 2008 shall constitute an
Event of Default under the Credit Agreement (such Event of Default, the
“Amendment Event of Default”) for all purposes without further action or notice
required by any Person but shall not invalidate the waiver provided in Section 1
above.

 
 
(b)
If an Event of Default occurs as a result of the failure of the Loan Parties to
enter into the New Fourth Amendment Documents by June 20, 2008, without limiting

 
3

--------------------------------------------------------------------------------


 
 
 
any Agent’s or Lender’s rights and remedies arising as a result of the
occurrence of such Amendment Event of Default or any other Event of Default, the
Agents may (and at the direction of the Required Lenders, shall) elect to (i)
terminate negotiations, (ii) terminate the commitments of the Lenders to make
loans and advances and to grant financial accommodations to or for the benefit
of the Loan Parties, and (iii) accelerate the maturity of the Obligations.  The
Agents and the Lenders expressly reserve all rights and remedies arising as a
result of the occurrence of the Amendment Event of Default or any other Event of
Default, including, without limitation, the right to charge the Default Rate of
interest.  Any loans, advances, and financial accommodations made from and after
the occurrence and during the continuation of the Amendment Event of Default or
any other Event of Default shall be made in the sole and exclusive discretion of
the Lenders.  Further, if any such loans, advances, and financial accommodations
are made, the Lenders expressly reserve the right to suspend making additional
loans and advances and granting financial accommodations at any time from and
after the occurrence and during the continuation of the Amendment Event of
Default or any other Event of Default, without further notice to the Loan
Parties.

 
4.
No Continuing Waiver.  The Loan Parties acknowledge and agree that since the
Closing Date, in addition to the Specified Event of Default, certain Events of
Default (together with the Specified Event of Default, collectively, the “Past
Events of Default”) have occurred as a result of the Loan Parties’ actions in
violation of the Credit Agreement and failure to obtain prior consent from the
Agents and the Lenders for such actions, as such Past Events of Default are more
specifically described herein and in (i) that certain Default Waiver dated as of
November 23, 2007, by and among the Administrative Agent, certain of the
Lenders, and the Lead Borrower, (ii) that certain Second Amendment and Waiver
dated as of November 26, 2007, by and between, among others, the Agents, the
certain of the Lenders, and the Loan Parties, (iii) that certain Waiver and
Consent dated as of December 28, 2007, by and among the Agents, certain of the
Lenders, and the Lead Borrower, (iv) that certain Waiver to Credit Agreement
dated as of February 29, 2008, by and among the Agents, the Lenders and the Loan
Parties, and (v) the May 2008 Waiver.  The Agents and the Lenders have consented
to waive such Past Events of Default based on their consideration of certain
facts and circumstances presented at the time of each request from the Loan
Parties for such waiver.  The Loan Parties further acknowledge and agree that
the Agents and the Lenders are under no obligation to waive any future Event of
Default arising after the date hereof and that the Agents and the Lenders shall
determine whether to waive any such Event of Default based on facts and
circumstances in existence when such Event of Default arises.  Nothing herein or
in any other communication with any Agent or any Lender shall be deemed an
agreement by any Agent or any Lender to forbear from exercising any and all of
their rights, remedies, powers, and privileges with respect to any other Events
of Default.

 
5.
Representations and Warranties; Ratification of Loan Documents.  In order to
induce the Agents and the Lenders to enter into this Waiver, each Loan Party
hereby represents and warrants that except for the Specified Event of Default,
no Default or Event of Default by any Loan Party exists under the Credit

 
4

--------------------------------------------------------------------------------


 
 
Agreement or under any other Loan Document.  Except as expressly provided in
this Waiver, all terms and conditions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect.  The Loan Parties hereby
ratify, confirm, and re-affirm all terms and provisions of the Loan Documents,
except that any representation or warranty made as of a specific date shall be
true and correct only as of the date so specified.

 
6.
Acknowledgement of Obligations.  Each of the Loan Parties hereby acknowledges
and agrees that there is no basis nor set of facts on which any amount (or any
portion thereof) owed by the Loan Parties under the Credit Agreement and the
Loan Documents could be reduced, offset, waived, or forgiven, by rescission or
otherwise;  nor is there any claim, counterclaim, offset, or defense (or other
right, remedy, or basis having a similar effect) available to any of the Loan
Parties with regard thereto;  nor is there any basis on which the terms and
conditions of any of the Obligations could be claimed to be other than as stated
on the written instruments which evidence such Obligations.

 
7.
Waiver of Claims and Release.  Each of the Loan Parties hereby acknowledges and
agrees that it has no offsets, defenses, claims, or counterclaims against the
Agents, the Lenders, or their respective parents, affiliates, predecessors,
successors, or assigns, or their officers, directors, employees, attorneys, or
representatives, with respect to the Obligations, or otherwise, and that if any
of the Loan Parties now has, or ever did have, any offsets, defenses, claims, or
counterclaims against such Persons, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Waiver, all of them are hereby expressly WAIVED, and each
of the Loan Parties hereby RELEASES such Persons from any liability therefor.

 
8.
Binding Effect.  The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their representatives, successors and
assigns.

 
9.
Multiple Counterparts.   This Waiver may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument.

 
10.
Governing Law.  This Waiver shall be construed, governed, and enforced pursuant
to the laws of the Commonwealth of Massachusetts, without giving effect to
principles of conflicts of laws.

 
11.
Loan Document.  This Waiver shall constitute a Loan Document for all
purposes.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 
[signature pages follow]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver as of the
date above first written.  This Waiver is intended to take effect as a sealed
instrument.





 
AMERICAN APPAREL (USA), LLC,
 
as Lead Borrower and as a Borrower
       
By:
/s/ Dov Charney
 
Name:
Dov Charney
 
Title:
Chief Executive Officer






 
AMERICAN APPAREL RETAIL, INC.,
 
as a Borrower
       
By:
/s/ Dov Charney
 
Name:
Dov Charney
 
Title:
Chief Executive Officer






 
AMERICAN APPAREL DYEING &
 
FINISHING, INC., as a Borrower
       
By:
/s/ Dov Charney
 
Name:
Dov Charney
 
Title:
Chief Executive Officer


 

 
KCL KNITTING, LLC, as a Borrower
       
By:
American Apparel (USA), LLC, its
    sole member          
By:
/s/ Dov Charney
   
Name:
Dov Charney
   
Title:
Chief Executive Officer

 
 
Signature Page to Waiver to Credit Agreement

--------------------------------------------------------------------------------





 
AMERICAN APPAREL, LLC, as a
 
Facility Guarantor
     
By:
American Apparel (USA), LLC, its
    sole member          
By:
/s/ Dov Charney
   
Name:
Dov Charney
   
Title:
Chief Executive Officer






 
FRESH AIR FREIGHT, INC., as a
 
Facility Guarantor
       
By:
/s/ Dov Charney
 
Name:
Dov Charney
 
Title:
Chief Executive Officer

 
 
 
 
Signature Page to Waiver to Credit Agreement

--------------------------------------------------------------------------------


 

 
LASALLE BUSINESS CREDIT, LLC,
 
As Agent for LaSalle Bank Midwest National
Association, acting through its division,
LaSalle Retail Finance, as Administrative
Agent, as Collateral Agent, as Swingline
Lender and as Lender
       
By:
/s/ Stephen J. Garvin
 
Name:
Stephen J. Garvin
 
Title:
Vice President






 
LASALLE BANK NATIONAL ASSOCIATION,
 
as Issuing Bank
       
By:
/s/ Stephen J. Garvin
 
Name:
Stephen J. Garvin
 
Title:
Vice President

 
 
 

 
Signature Page to Waiver to Credit Agreement

--------------------------------------------------------------------------------


 

 
WELLS FARGO RETAIL FINANCE, LLC,
 
as Collateral Monitoring Agent and as a Lender
       
By:
/s/ Emily Abrahamson
 
Name:
Emily Abrahamson
 
Title:
Assistant Vice President/Account Executive

 
 
 
 
Signature Page to Waiver to Credit Agreement

--------------------------------------------------------------------------------



 



 
NATIONAL CITY BUSINESS CREDIT, INC.,
 
as a Lender
       
By:
/s/ Kathryn C. Ellero
 
Name:
Kathryn C. Ellero
 
Title:
Vice President


 
 
Signature Page to Waiver to Credit Agreement